DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 16 are pending in the application.
This office action is in response to the amendment filed on 10/22/2020.
All previous rejection not reiterated in this office action are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been rewritten to address the amendment.  
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics.  The claimed method encompasses selecting an induced pluripotent stem cells having high differentiation potency and being capable of germline transmission based on increased expression of the recited miRNAs and genes and methylation in the lk1-Dios region.  The claim encompasses both mouse iPSC and human iPSC. The specification describes that identification of a group of miRNAs that are expressed in 4 mouse iPS clones which germline transmission can be confirmed, 2 cannot be confirmed, but never expressed or expressed at levels lower than in the ES cells in iPS clones prepared from TTF, said miRNA includes those recited in claims 1 and 16.  The specification suggests that such miRNAs may be marker for iPS cells that are very similar to ES cells in which germline transmission occurs.  The specification further teaches that expression of MEG3 mRNA and MEG8 are highly expressed in khES1, 201B2… and DP31-4F1, which correlates with the expression miRNA located in DLK1-Dios region.  The specification teaches that methylation of IGDMR in ES cells is about 62%, whereas an iPS clone has about 50% methylation has germline transmission. The specification teaches that the degree of methylation in IG-DMR is inversely-correlated with expression of MEG3 and MEG8 mRNA, in which 65% cytosine are methylated in cells expressing high level of MEG3 and MEG8, whereas 93% methylated cytosine is detected in iPS clones express less MEG3 and MEG8.  However, the specification does not teach whether iPS cells expressing high levels of the recited miRNA in human cells have high differentiation potency and germline transmission capability. The specification does not teach a method of determining germline transmission in human iPS cells in human or other animal model.  A search from prior art does not make up the deficiency.  The specification thus fails to describe the claimed method to convey a person skilled in the art that the applicant is in possession of the claimed invention at the time the application was filed.  
Response to Arguments
In response to the rejection, Applicant argues that the rejection is moot with regard to gene expression. Applicant asserts that Kircher et al. is evidence of the correlation of human miRNAs with mouse miRNAs, wherein it suggests that human and mouse miRNA are well conserved between mouse and human.  Applicant asserts that there is significant correlation between mouse and human locations of miRNAin Dlkl-Dio3 regions being present in both human and mice according to Figure 3, Table 4 and Table 10.  Applicant argues that it is not necessary to demonstrate every detail of the invention within a generally operable invention be effective in order for an inventor to obtain a generic claim.
The above arguments have been fully considered but deemed unpersuasive.  The correlation between mouse and human miRNA in Dlk1-Dio3 region is sequence conservation, however, whether miRNA from human and mouse has same function is unpredictable based on sequence only.  As disclosed by Kircher et al., deregulation of imprinted gene expression in this region results in different phenotype based on different organism, impaired embryonic growth and death in mouse vs. skeletal malformation and other abnormalities in human (see page 2, 2nd col., last paragraph).  Furthermore, some of the recited miRNA does not exist in both Table 4 and Table 10 (i.e. miR-127).  Lastly, as discussed in the rejection, the specification does not teach a method of determining germline transmission in human iPS cells in human or other animal model.  As such, whether human iPS cells having elevated level of recited miRNA and methylation between 30-70% would have germline transmission is unpredictable.  For reasons discussed in previous rejection and above, this rejection is still considered proper and therefore maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al., in view of Seitz et al and Kucia et al (US 2012/0045758).  This rejection has been rewritten to address the amendment.
Chin et al. teach a method that comprises the steps: a) measuring the expression of at least one miRNA in an iPSC, said at least one miRNA being hsa-mir-136 (see Figure 5B and legend), which has higher expression compared to hESCs. Chin et al. further listed regions in hiPSCs with genomic abnormalities (see Table 1), which includes Dlk1-Dios3 region (chromosome 14q32).  
However, Chin et al. do not teach selecting iPSCs having methylation in IG-DMR or MEG3-DMR of Dlk1-Dio3 having 30-70% methylation.  
Seitz et al. teach miRNAs interact with mRNAs and trigger either translation repression or RNA cleave depending on the degree of complementarity with their targets (see abstract).  Seitz et al. teach that imprinted mouse distal chromosome 12 locus encodes two miRNA genes expressed from the maternally inherited chromosome and antisense to a retrotransoposon-like gene Rtl1/Anti-Peg11 expressed from the paternal allele (see Figure 2 and legend).  Seitz et al. teach reciprocal imprinting of Rtl1, miR-127 and mir-136 are reciprocal imprinted in mouse embryos, and miR154 and miR-134 are intron encoded in Mirg (see page 261, 2nd col).  Seitz et al. teach that miR136 and miR127 may function as siRNA to silence Rtl1 (see page 261, 2nd col).  Seitz et al. teach reciprocal imprinting of protein coding genes and non-coding RNAs in imprinted clusters suggests a regulatory role for non-coding RNAs in autosomal euchromatic epigenetic control (see page 262, 1st col).
Kucia et al. teach methods for determining a degree of pluripotency in stem cells by comparing imprinting status in stem cells including locus of Igf2-H19, Rasgrf1, Igf2R, Kcnq1 and Peg1/Mest (see abstract).  Kucia et al. teach that very small embryonic like cell (VSEL) has similar methylation level at locus IG-DMR and MEG3-DMR as the embryonic stem cell (see Figure 3 A and B and paragraph [0036] and [0037]).  Kucia et al. teach primers for determining methylation status in said region (see Table 1 and 3 on page 5).  Kucia et al. teach that the methylation frequency of Meg3-IG-DMR in VSEL is 67.4%, similar to ESC-D3 embryonic stem cell (66.7%) that has known differentiation potency (see Figure 3A and D).
It would have been obvious to an ordinary skilled in the art that Dlk1-Dios3 region is involved in iPSC reprogramming based on the teaching of Chin et al.  Chin et al. has demonstrated that iPSCs has abnormality in this genomic locus, which includes elevated expression of the miR-136 in some of the iPSC cells.  Based on the teaching of Seitz et al., an ordinary skilled in the art would recognize genes in this region may be regulated by miRNA such as miR-136 and miR-127, which is 100% complementary to Rtl1/Anti-Peg11. The ordinary skilled in the art would also be motivated to measure DNA-methylation frequency in IG-DMR and MEG3-DMR to identify cells that have similar methylation frequency as embryonic stem cell based on the teaching of Kucia, who demonstrates that imprinting region such as IG-DMR and MEG3-DMR correlates with pluripotency in stem cells.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to determine the expression of miRNA such as miR-127, miR-136 in iPSC cell, and methylation frequency of IG-DMR and MEG3-DMR region in said cells following combined teaching from Chin, Seitz and Kucia et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
Applicant asserts that the amendment removes the feature relating to the gene located in an imprinted region, thus rendering the rejection moot.  Applicant argues the miRNA disclosed in Figure 5B from Chin are not likely to exist in Dlk1-Dio3 region.  Applicant argues that Chin does not teach Dlk-Dio3 region has genetic abnormalities.  Applicant argues that Seitz also fails to teach steps 1 and 2 recited in claims 1 and 16.  Applicant argues that Kucia does not teach germline transmission, or steps 1 and 2.  Applicant argues that there would not be motivation to combine the teaching because Kucia disclose that there was little difference in DNA methylation for intergenic for Meg3 locus.
The above argument has been fully considered but deemed unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Contrary to Applicant’s assertion, Chin teaches step 1 of claim 1 and 16 because it teaches measuring miRNA miR-136 as recited in claims 1 and 16.  The teaching from Kucia clearly suggests imprinting region, in other words, regions comprises heavy CpG methylation, such as IG-DMR and MEG3-DMR correlates with pluripotency in stem cells.  The ordinary skilled in the art would thus be motivated to measure both miRNA and methylation in this rejection based on combined teaching from Chin and Kucia.  With regard to the argument directed to germline transmission, Applicant is reminded that there is no active steps recited in the claim for determining germline transmission.  As such, the combined teaching from Chin, Seitz and Kucia renders obvious of each recited steps in claims 1 and 16.  Therefore, this rejection is still considered proper and thus maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636